May 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    DRAKE INTERIORS, L.L.C., Appellant

NO. 14-13-00349-CV                          V.

 ANDREA MARIE THOMAS AND ROBERT WARREN THOMAS, Appellees
              ________________________________

       This court today issued a substitute opinion. We order this court’s former
judgment of April 3, 2014, vacated, set aside, and annulled. We further order this
court’s opinion of April 3, 2014, withdrawn. We deny the motions for rehearing
filed by appellant, Drake Interiors, L.L.C., and by appellee, Andrea Marie Thomas.

      This cause, an appeal from the judgment in favor of appellee, Andrea Marie
Thomas, signed March 20, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Andrea Marie Thomas.

      We further order this decision certified below for observance.